Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147372(36)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  NORMANDY APARTMENTS                                                                                     David F. Viviano,
  CONDOMINIUM ASSOCIATION, INC.,                                                                                      Justices
          Plaintiff-Appellant,
  v                                                                 SC: 147372
                                                                    COA: 311735
                                                                    Wayne CC: 12-000178-CH
  BANK OF AMERICA, N.A., Successor by
  Merger to BAC HOME LOANS SERVICING,
  L.P., f/k/a COUNTRYWIDE HOME LOANS
  SERVICING, L.P.,
                Defendant-Appellee,
  and
  SANDRA PARKER,
           Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 28,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
         p0127
                                                                               Clerk